Citation Nr: 0410491	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
chorioretinitis of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran and his representative appeared before the undersigned 
Veterans Law Judge at a hearing at the RO in October 2003.

The issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


REMAND

At the recent personal hearing in October 2003, the veteran 
testified that his right eye disorder had increased severity since 
his last VA examination in 2002.  He used a magnifier to read and 
had increased difficulty with perception.  The veteran reported 
that he received treatment from a Dr. Whitaker in approximately 
May-June 2003 and ongoing treatment from the VA facility in 
Columbus, most recently in September and October 2003, due to the 
worsening symptoms.

VA's duty to assist the includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's disabilities.  38 
C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is remanded for the following development.  

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the veteran and request that the 
full names, addresses, and approximate dates of treatment for non-
VA health care providers to include Dr. Whitaker who have treated 
him for his right eye disorder.  The VBA AMC should also request 
the veteran's medical/clinical records from the VA facility in 
Columbus, Ohio from May 2003 to present.  With any necessary 
authorization from the veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment records identified by the 
veteran that are not currently of record.

3.  After completion of numbers 1 and 2 above, the veteran should 
then be afforded a VA ophthalmologic examination in order to more 
accurately determine the current severity of his service-connected 
right eye chorioretinitis.  The claims file and a separate copy of 
this remand must be made available to and reviewed by the 
examiner(s) prior and pursuant to conduction of the 
examination(s).  All testing deemed necessary should be performed.  
All findings should be reported in detail.  The veteran is hereby 
notified that failure without good cause shown to report for any 
scheduled VA examination(s) may adversely affect the outcome of 
his claim for service connection.  38 C.F.R. § 3.655 (2003).

4.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





